PER CURIAM.
Gordon Washington appeals orders denying his motions under Rules 3.800(a) and 3.850, Florida Rules of Criminal Procedure. An illegal sentence can be corrected at any time. Fla.R.Crim.P. 3.800(a), 3.850. The Rule 3.800(a) motion should not have been denied as untimely. On the merits, however, the sentencing order conforms to the sentence announced and no illegality has been shown.
We agree with the trial court that defendant’s separate motion under Rule 3.850 is untimely. In any event, it is foreclosed by *434the ruling on the substantially identical issue in Washington v. State, 575 So.2d 664 (Fla. 3d DCA 1991).
Affirmed.